                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:19-cv-126-GCM


 MAEBELL R. MOORE,

                    Plaintiff,

 v.
                                                                   ORDER
 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security

                    Defendant.



       Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing Defendant’s decision with remand in Social Security actions under sentence four of 42

U.S.C. § 405(g), and in light of Defendant’s motion, with Plaintiff’s consent, to remand this action

for further administrative proceedings, the Court hereby remands this case to Defendant for

further administrative proceedings. See Melkonyan v. Sullivan, 501 U.S. 89 (1991); Shalala v.

Schaefer, 509 U.S. 292 (1993).

       SO ORDERED.


                                    Signed: October 24, 2019




                                                 1
